Citation Nr: 1225414	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for musculoskeletal pain of the shoulders, hips, legs and knees.

5.  Entitlement to an initial compensable evaluation for residuals of a left foot injury, .

6.  Entitlement to an initial compensable evaluation for residuals of a fracture of the right femur status post bone cyst excision.

7.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge at a February 2011 hearing conducted at the RO.  A transcript of the hearing is of record.

The issues of service connection for degenerative disc disease of the lumbar spine, bilateral knee disabilities and multiple joint pain, as well as increased initial evaluations for residuals of a left foot injury and residuals of a fracture of the right femur are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's multiple noncompensable service connected disabilities cause at least some interference with employment.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for multiple noncompensable service connected disabilities have been met.  38 C.F.R. § 3.324 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Whenever a Veteran has two or more separate permanent service-connected disabilities of such character to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under VA's schedule for rating disabilities, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.  Consideration of such benefits is predicated on the existence solely of noncompensable service-connected disabilities.  See Butts v. Brown, 5 Vet. App. 532 (1993).  As such, if a Veteran eventually receives a compensable rating, 38 C.F.R. § 3.324 is no longer for application.  See id.

The Veteran asserts entitlement to a 10 percent rating for multiple non-service connected disabilities.  Service connection is currently in effect for residuals of a left foot injury, residuals of a fracture of the right femur, status post bone cyst excision, and scarring of the right buttock and thigh, each evaluated as non-compensable.  Therefore, the Veteran meets the basic criteria of multiple non-compensable service connected disabilities.  The Board must next consider whether the Veteran's service-connected disabilities are of such character so as to clearly interfere with normal employability.

The statute does not define what is meant by "clearly interfere with normal employability."  In this case, the Veteran is employed full-time as a training officer.  However, the testimony of the Veteran and his spouse indicate that, on numerous occasions over the past several years, he has been forced to leave work early and/or take days off due to his left foot and right leg pain.  He further testified that he was placed on "light duty" for three or four months, as he was unable to fully complete his duties, to include conducting training exercises and completing inspections.  The Board finds the Veteran's testimony to be credible.  As such, it is clear that the Veteran's service-connected disabilities cause at least some interference with his employment.

Therefore, resolving all doubt in favor of the Veteran, the criteria for a 10 percent evaluation for multiple noncompensable service connected disabilities have been met; and the Veteran's claim is accordingly granted.






ORDER

A 10 percent evaluation for multiple noncompensable service connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for degenerative disc disease of the lumbar spine, bilateral knee disabilities, and multiple joint pain, each as secondary to his service-connected disabilities.  He further asserts entitlement to a compensable evaluation for service-connected residuals of a left foot injury and residuals of a fractured right femur.  For the following reasons, additional development is required prior to a Board decision.

The Veteran was provided a VA examination to address his service connection claims in February 2010, with an addendum received in May 2010.  Following a physical examination and review of the claims file, the VA examiner opined that the Veteran's hip, back and knee disabilities are not due to his service-connected disabilities.  However, the Board observes the VA examiner did not offer an opinion regarding whether the Veteran's claimed disabilities are "aggravated" by his service-connected disabilities.  See 38 C.F.R. § 3.310(b).

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the February 2010 VA examination and May 2010 addendum do not address all aspects of a secondary service connection claim, an addendum to the examination report must be sought to determine whether the Veteran's current disabilities are proximately due to, or have been chronically worsened by, his service-connected disabilities.  

With respect to the Veteran's increased evaluation claims, the Board notes the issue certified to the Board includes a compensable evaluation for residuals of a left foot injury, with planovalgus flat foot and mid foot arthritis.  A compensable evaluation may be warranted for degenerative arthritis of a joint, which has been established by x-ray findings, that is accompanied by noncompensable, painful limitation of motion of that joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Even though the report of the February 2010 VA examination includes a diagnosis of arthritis of the mid-left foot, there is no documented x-ray evidence of record of left foot arthritis.  In this regard, the accompanying radiology report notes "[b]ones and joints are...unremarkable" with an impression of a stable foot.

Following his February 2011 Board hearing, the Veteran submitted private treatment records which included a statement that he had received x-rays of the right leg and left foot at an April 2011 office visit with his private physician.  To date, these private treatment records have not been associated with the claims file.  As the April 2011 x-ray reports may provide documentation of arthritis of one or more service-connected joints, a remand is necessary to attempt to obtain these private treatment records prior to a decision in the instant case.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records relevant to his left foot and right femur disabilities at issue, to include any reports from the April 2011 x-rays ordered by his private doctor.  Following receipt of the appropriate releases, obtain any relevant treatment records identified by the Veteran.

2.  After completion of the foregoing, return the Veteran's claims file to the examiner who provided the February 2010 VA examination and May 2010 addendum opinion.  If the examiner determines that an examination is necessary to answer the Board's questions, one should be scheduled.  A complete rationale should be provided for any opinion expressed.
 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current back, left knee, right knee, and/or multiple joint disabilities were "aggravated" by his service connected left foot and/or right femur disabilities, to include as a result of an altered gait.

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition (versus a temporary flare-up of symptoms) that is beyond its natural progression.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

As such, if the examiner determines that any of the Veteran's non-service connected conditions were aggravated by either of his two service connected disabilities, the examiner should indicate, to the extent possible, approximate level of the disorder (i.e., a baseline) before the onset of the aggravation.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


